Exhibit 10.1 DEFINITIVE TERMS OF SETTLEMENT AGREEMENT This Definitive Terms of Settlement Agreement (“Agreement”) is made and entered into this 14th day of February, 2017 (“Effective Date”) by and between ROYAL HAWAIIAN ORCHARDS, L.P. a Delaware Limited Partnership, f/k/a Mauna Loa Macadamia Partners, L. P., and ML Macadamia Orchards, L.P., 688 Kinoole Street, Suite 121, Hilo, Hawaii 96720 (“RHO”), and Edmund C. Olson as Trustee for the EDMUND C. OLSON TRUST No. 2 dated August 21, 1985, 26-238 Hawaii Belt Highway, Hilo, Hawaii 96720, (“Olson”) (collectively, the “Parties”). i. RECITALS a.
